Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment submitted by Applicant on April 15th, 202 has been received and entered.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the preset invention is CHANG et al. (U.S. Patent No. 8,861,253).  CHANG et al. discloses a variable resistance device including the steps of applying set voltage to variable resistance device, applying reset voltage to variable resistance device and sensing reset current flowing through variable resistance device.  CHANG et al. fails to show or suggest the limitations of after applying the first signal, applying a second signal to the plurality of memory cells other than a first memory cell in the plurality of memory cells, to further adjust the resistance values of the plurality of memory cells other than the first memory cell; when a resistance value of the first memory cell does not reach a first predetermined resistance value, calculating a first difference between the resistance value of the first memory cell and the first predetermined resistance value; and adjusting the resistance value of the first memory cell based on the first difference (Claims 1-8); or writing second memory cells of the plurality of memory cells with a second group of pulses, wherein the second group of pulses are configured to increase resistance values of the second memory cells; detecting threshold voltages of the plurality of memory cells; and generating the first group of pulses based on the threshold voltages (claims 9-14); or a pulse counter circuit coupled to the write circuit and configured to adjust the resistance values of the plurality of memory cells based on differences between predetermined resistance values and the resistance values of the plurality of memory cells (Claims 15-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827